DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Acknowledgement is made of the amendment filed on 03/09/2021 in which claims 1, 6, 7, 9, and 18 were amended. No other claims were added or canceled, therefore claims 1-20 are pending for examination below. 

Specification
Acknowledgement is made of the amendment to the title of the invention. The title is now descriptive of the inventive concept and thus the previous objection has been removed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] in view of Tamura et al. [US 2003/0015995].
With respect to claim 8,  Pryor discloses a method of charging a battery of a vehicle [Fig. 1], the method comprising: connecting a vehicular battery charger onboard the vehicle [110] to a source of power [104]; supplying power to the battery via the vehicular battery charger [implicit function of a battery charger]; detecting, by a controller of the vehicular battery charger, when the supply of power to the battery has been interrupted [113; see also Fig. 3 step 130, a detection of the charging connector not plugged in is a detection of an interruption of power supply]; and automatically displaying on a display within reach of a user seated in the vehicle an indicator [120]. However, Pryor fails to explicitly disclose displaying an indicator relating to an interruption of the power supply on the display. 
Tamura discloses displaying that a supply of power has been interrupted responsive to detecting when the supply of power to the battery has been interrupted [par. 0067].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to further include on the user display an indication that the power supply is interrupted as taught by Tamura, for the benefit of allow a user to quickly visually see that the battery is not/unable to receive charging power. 

With respect to claims 10-12, Pryor further discloses sending/receiving [par. 0023-0025], by at least one of a transmitter and receiver onboard the vehicle and electrically coupled to the controller, signals representative of the charging state of the vehicle, wherein the signals are wireless signals [via 126].

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] and Tamura et al. [US 2003/0015995] as applied above, and further in view of Ambrosio et al. [US 2009/0313103].
With respect to claim 9, Pryor further discloses sending/receiving [par. 0023-0025], by at least one of a transmitter and receiver onboard the vehicle and electrically coupled to the controller, signals representative of the charging state of the vehicle, wherein the signals are wireless signals [via 126], but fails to explicitly discloses those signals including an indication that charging of the battery with the supply of power is in process.
However, Ambrosio further discloses signals include an indication that charging of the battery with the supply of power is in process [par. 0035-0037; sent data includes data associated with charging of the vehicle including at least data on the rate of charging and current charge store but also other data relevant to charging the vehicle over the network].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to send a status update to the fleet controller regarding the current status of the charging operation, i.e. in process (current charge rate) as taught by Ambrosio for the benefit of allowing the fleet charging management to receiving up to date charging information thereby allowing the management system to perform accurate and efficient charging processes between the vehicles, i.e. better/more accurate coordination of charging of the vehicles as disclosed. 

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] and Tamura et al. [US 2003/0015995] as applied above, and further in view of Barton et al. [US 2009/0063193].
With respect to claim 13, Pryor teaches a remote controller from the controller of the vehicle as disclosed above, but fails to disclose detection of loss of communication between the controllers. However, Barton teaches wherein a controller is also responsive to detection of the loss of communication with another controller by automatically displaying another indicator on the display indicating the loss of communication [par. 0259].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to further display a status of the communication signals on the . 

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] and Tamura et al. [US 2003/0015995] as applied above, and further in view of Vasant [US 7,243,746].
With respect to claim 14, Pryor discloses determination of a charge level but fails to disclose further displaying the charge level of the battery simultaneously with display of the indicator. Reading and display of battery charge level is routine in the art. For example, Vasant teaches displaying the charge level of a battery to a user seated in a vehicle [110]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to further simultaneously display the level of battery charge on the display for the benefit of allowing a user to quickly visually check on the status/charge level of the battery thereby enabling the user to make quick determination regarding recharging need and distance of travel.  

Claims 1-4, 6, 15, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] in view of Tamura et al. [US 2003/0015995] and Ambrosio et al. [US 2009/0313103].
With respect to claims 1-2 and 6, Pryor teaches a vehicle charger for charging a battery of a vehicle [Fig. 1], the vehicle charger comprising: a controller onboard the vehicle [110 and or 114]; and a display electrically coupled to the controller and mounted within reach/view of a user seated within the vehicle [120]; wherein the controller is configured to supply power to the battery to charge the battery in a charging session [function of battery charging controller], the controller responsive to detection of 113; see also Fig. 3 step 130, a detection of the charging connector not plugged in is a detection of an interruption of power supply]; at least one of a group consisting of a transmitter and a receiver in the vehicle for communication with another controller remote from the vehicle [124/126]; configure to control power supply to the battery responsive to at least in part signals from another controller [par. 0023-0026; fleet charging management system]. However, Pryor fails to disclose displaying an indication of the interruption on the display or that the detection of interruption is before the battery has been fully charged.  
Tamura discloses displaying that a supply of power has been interrupted responsive to detecting when the supply of power to the battery has been interrupted [par. 0067].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to further include on the user display an indication that the power supply is interrupted as taught by Tamura, for the benefit of allow a user to quickly visually see that the battery is not/unable to receive charging power. 
Furthermore, Ambrosio teaches an electric vehicle charging system responsive to detection of an interruption in the supply of power to the vehicle before the battery has been fully charged [1414 Fig. 14].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to send a status update to the fleet controller or display to the user on the user interface information regarding an interruption of the vehicle recharging process (before finishing) as taught by Ambrosio for the benefit of allowing the fleet charging management and/or the user to receive up to date charging information thereby allowing the management system to perform accurate and efficient charging processes between the vehicles, i.e. better/more accurate coordination of charging of the vehicles as disclosed and for allowing the user to be notified of a potential issue regarding the connection/interruption of the connections. 
claims 3-4, Ambrosio further teaches an electric vehicle charging system sending a  wireless signal indicative of the interruption in the supply of power via the at least one of the group consisting of the transmitter and the receiver to the first controller [par. 0139 and also steps 1414/1420].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to send a status update to the fleet controller regarding an interruption of the vehicle recharging process as taught by Ambrosio for the benefit of allowing the fleet charging management to receiving up to date charging information thereby allowing the management system to perform accurate and efficient charging processes between the vehicles, i.e. better/more accurate coordination of charging of the vehicles as disclosed. 

With respect to claim 15, Pryor teaches a vehicle charger for charging a battery of a vehicle [Fig. 1] and for communication with a first controller remote from the vehicle charger and the battery [via 124/126], the vehicle charger comprising: a display within reach of a user seated within the vehicle [120]; at least one of a group consisting of a transmitter and a receiver in the vehicle for communication with the first controller [124/126]; and a second controller also in the vehicle and coupled to the at least one of the group consisting of the transmitter and the receiver [110 and or 114], and the second controller responsive to detection of an interruption in the supply of power to the vehicle charger [113; see also Fig. 3 step 130, a detection of the charging connector not plugged in is a detection of an interruption of power supply]. However, Pryor fails to disclose displaying an indication of the interruption on the display or sending a signal indicative of the interruption. 
Tamura discloses displaying that a supply of power has been interrupted responsive to detecting when the supply of power to the battery has been interrupted [par. 0067].

Furthermore, Ambrosio teaches an electric vehicle charging system sending a signal indicative of the interruption in the supply of power via the at least one of the group consisting of the transmitter and the receiver to the first controller [par. 0139 and also steps 1414/1420].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to send a status update to the fleet controller regarding an interruption of the vehicle recharging process as taught by Ambrosio for the benefit of allowing the fleet charging management to receiving up to date charging information thereby allowing the management system to perform accurate and efficient charging processes between the vehicles, i.e. better/more accurate coordination of charging of the vehicles as disclosed. 

With respect to claim 16, Pryor further discloses wherein signals are wireless signals [124/126].

With respect to claim 20, Pryor further discloses sending a signal also includes a level of charge of the battery [par. 0025].

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202], Tamura et al. [US 2003/0015995], and Ambrosio et al. [US 2009/0313103] as applied above, and further in view of Barton et al. [US 2009/0063193].
With respect to claim 5, Pryor teaches a remote controller from the controller of the vehicle as disclosed above, but fails to disclose detection of loss of communication between the controllers. par. 0259].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to further display a status of the communication signals on the vehicle display for the benefit of allowing a user to quickly visually recognize if there is a problem with the connection status of the onboard vehicle controller, i.e. to the fleet controller as described by Pryor. 

Claims 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202], Tamura et al. [US 2003/0015995], and Ambrosio et al. [US 2009/0313103] as applied above and further in view of Straubel [US 2009/0139781].
With respect to claims 17 and 18, Pryor teaches a user-interface coupled to the second controller located within the vehicle for accepting user commands and controlling the charging operation [120, Fig. 1], but fails to disclose the user interface allowing a user to adjust a manner in which the signal is sent by the second control, the signal additionally being at least one of a text/e-mail. 
Straubel teaches a user interface allowing a user to adjust a manner in which a signal is and  wherein the signal is at least one of a group consisting of a text and an e-mail automatically generated to a user [par. 0318, 0320, 0325; see also Fig. 47-48].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to send a notifying signal in the form of a text/e-mail for the benefit of allowing the remote user/controller to quickly receive a notification regarding the charging status in a format that is common and routine in the industry/widely accepted form of communication. 

Claims 7 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202], Tamura et al. [US 2003/0015995], and Ambrosio et al. [US 2009/0313103] as applied above and further in view of Vasant [US 7,243,746].
With respect to claims 7 and 19, Pryor discloses determination of a charge level but fails to disclose further displaying the charge level of the battery simultaneously with display of the indicator. Reading and display of battery charge level is routine in the art. For example, Vasant teaches displaying the charge level of a battery to a user seated in a vehicle [110]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to further simultaneously display the level of battery charge on the display for the benefit of allowing a user to quickly visually check on the status/charge level of the battery thereby enabling the user to make quick determination regarding recharging need and distance of travel.  

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. 
First, with respect to claims 8 and 15, Applicant argues on pages 8-9 that Tamura relates to detecting of battery cell voltage and does not teach detecting an interruption of power supplied by a battery charger. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the rejection above does not/did not rely on Tamura for teaching detection of when the supply of power to the battery has been interrupted, Pryor was cited for displaying when the supply of power to the battery has been interrupted [par. 0067].
That leads into the second argument, with respect to claim 8, Applicant argues on page 9 that Tamura’s “notifying” is provided in response to stopping of battery charging and not in response to detection of an interruption of power as recited in claim 8. 
The Examiner respectfully disagrees, the first immediate question is how could Tamura provide power to the battery during a stopping of battery charging if not for the fact that power to the battery has been interrupted? It appears undisputable that when a battery charging event is stopped as disclosed in Tamura that the power to the battery is indeed interrupted. Rather this argument appears to be a further extension of the argument above against Tamura individually, without considering the entirety of the 103 rejection, by saying that the Tamura’s does not do the automatic display as a result of detection of supply of power interruption. Even if, in arguendo, Tamura was solely relied on, the fact that the cited paragraph [0067] states that the notification event to a display unit is in direct result to a stopping of charge to a battery, as explained above, it follows that power (i.e. charging power) to the battery would be interrupted or else the battery would continually be charged. Therefore this line of arguments is found to be unpersuasive. 
Next, with respect to claim 8, Applicant argues on page 9 that Tamura fails to teach where such a display would be positioned and that it further cannot teach being “within reach of a user” as claimed. 
The Examiner cannot find where in the rejection Tamura was relied on to teach having a display within reach of a user seated in a vehicle. Rather, the primary reference to Pryor discloses that fact. The following argument appears to concede that fact as the arguments shift to Pryor’s display and submit that Pryor is only described as receiving user selections and makes no mention where the user interface is within the vehicle. The Examiner submits that the claim limitation additionally makes no mention whatsoever of where the disclosed user interface is provided within a vehicle. Rather the claim 
Applicant’s argument with respect to claim 9, on page 10, is moot as a new reference is being presented to teach the added limitations. 
With respect to claim 13, on page 11, Applicant argues that Barton is non-analogous art because there is no motivation to combine the teachings. Specifically, since Barton relates to portable patient communicators. 
The Examiner respectfully disagrees, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the problem of the limitation is detection of/loss of communication between controllers. Indeed applicant argues a broad limitation, “detection of loss of communication with another controller remote from vehicle”, where generally detection of loss of communication does not relate to battery charging per se but it easily understood to a person with ordinary skill in the art, especially given the explicit teachings of Barton. For example, Applicant seeks patent protection for detection of loss of communication between the claimed controllers. However, Barton teaches that exact concept. A person with ordinary skill in the art, when given the teachings of Pryor and Barton, can most certainly apply a technology for indication of loss of communication to a vehicle charging system that also uses wireless communication. Applicant fails to point to anything unexpected from their specification regarding what makes their detection of loss of communication special/different from that known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to 
Applicant’s argument with respect to claim 18, on page 13, is moot as a new rejection is being presented to teach the added limitations. 
Finally, Applicant argues, with respect to claim 17, on pages 13-14, that Straubel fails to disclose a signal is at least one of a text or e-mail that is automatically generated. Applicant argues that Straubel’s user interface is different from a limitation of claim 15 that the display is within a vehicle.
The Examiner could not find in the rejection where Straubel was relied on to teach a display within a vehicle. Rather, Straubel as applied above was used to teach the manner in which a signal is sent (i.e. text/email) and now the adjustment of that manner. It is not clear if Applicant is trying to suggest that Staubel’s display would need to be inside a vehicle in order to transmit a signal as a text/email, however if so, that argument is found to be unpersuasive. The manner in which signals are sent or how they are adjusted would not be effected by if the user interface was inside a vehicle or mobile on the user. 
	For all the reasons detailed above the rejection is proper, and thus maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859